DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-6, 10-12, 15, 16, and 18-20 (renumbered 1-13) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of tire constructions comprising two or more carcass layers (each including a plurality of plies) and two or more pairs of bead cores is known, as shown for example by Pirelli (GB 1478660).  The tire of Pirelli further includes a reinforcing rubber layer 13 having a thickness of 6 mm.  In such an instance, though, (a) said reinforcing rubber layer is not provided between carcass plies within the same carcass layer (those plies that are wrapped around the same bead core) and (b) a widest width belt layer is not provided with a width between 110% and 150% of a tread development width such that a distance of at least 30 mm is present between an upper end portion of said rubber layer and an end portion of a widest belt layer.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        February 2, 2022